UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6400



JERRY BRADLEY,

                                            Petitioner - Appellant,

          versus


GEORGE HINKLE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-757-R)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Bradley, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Bradley v. Hinkle, No. CA-96-757-R (W.D. Va. Feb. 3, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2